DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not found persuasive. In regards to applicant’s arguments regarding the claim language requirements for the particle, the examiner recognized the previous amended claim language requires an updated grounds of rejection, as the applicant is arguing language which is not fully supported by the disclosure.  Details have been expounded below and a new office action will reset the response time period for this case. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In claim 1, the phrase “wherein the diameter of the electrically conductive particle is 0.8 times or more the thickness of the insulative coating…” in combination with the other steps/elements of the claim, fails to be supported by the disclosure as originally filed.  The specification only discusses at ¶¶ 82 of the published application an embodiment where the conductive material is 0.8 times or more the thickness of the insulating coating – not the particle.  Indeed, language above in the same paragraph indicates an embodiment where the first electrically conductive material includes a particle and the thickness is the diameter of the particle; however, this language must be included in this limitation as one cannot claim that the particle has the same diameter as the properties set forth for the conductive material unless the particle is required to be the same diameter as the conductive material.  It is required that the applicant amend the claims to follow the scope as originally presented in the disclosure as filed.
Claim 14 shares the same language as is rejected under the same rationale.
Claims 4-13 and 15 are rejected under the same rationale as being dependent upon claims 1 or 14 and its limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (USP# 7,625,617) in view of Hendricks et al. (US 2011/0301677).
Regarding claims 1 and 14, Anderson teaches a method for electrically contacting a coated lead comprising: providing a coated lead comprising an electrically conductive core consisting of an elemental metal or an alloy and having an outer surface (e.g. Col 7, ll 30-34) and an electrically insulating coating the entire outer surface of the core (e.g. Col 11, Line 17 – PEBAX); providing a via hole in the electrically insulating coating in order to expose a section of the electrically conductive core (e.g. Col 11, ll 15-19); introducing a first electrically conductive material to the coated lead such that it contacts at least a part of the exposed section of the electrically conductive core via the via hole (e.g. Col 11, ll 21-23 – CMI 117-31); and applying a second electrically conductive material to the coated lead such that it contacts at least a part of the first conductive material (e.g. Col 11, ll 23-25 – 3 micron layer of copper).  
It is noted that the conductive material CMI 117-31 is considered an electrically conductive polymer, because it inherently contains silver particles as shown in the details of the ink referenced by the Anderson reference; however, Anderson fails to expressly disclose the details of this material and it is unclear whether the diameter of 
Regarding claims 4-5, it is noted that the polymer is composed of particles (e.g. Col 2, ll 36-43 - where it is noted that the material is said to cover regions varying between 30-100 microns), which are sprinkled or plated onto the metal lead in the cited example (silver as noted above).
Regarding claims 6-13 and 15, the lead diameter is 1.6mm, less than about 2 mm (e.g. Col 11, ll 15) and comprises 2 or more conductive cores insulated from each other (e.g. Col 11, ll 16 – 8 insulated coils).  In addition, the via hole exposes a single conductive core (where the examiner notes the example indicates removing insulation over one of the plurality of wires, which would expose a single conductive core), is performed with a laser (e.g. Col 8, ll 29-40); and forms a bio compatible electrically contacted lead obtainable by a method of claim 1 as indicated in the cited example.

Conclusion
Applicant's amendment dated 06 July 2020 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached at 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792